Court of Appeals, State of Michigan

                                              ORDER
                                                                         David H. Sawyer
Todd Peck v Rachel Patricia Ann Peck
                                                                           Presiding Judge
Docket No.   332814
                                                                         Jane E. Markey
LC No.        14-052965-DM
                                                                         Colleen A. O'Brien

                                                                           Judges




                The Court orders that the October 10, 2016 opinion is hereby AMENDED to correct a
clerical error. The opinion is corrected to read November 10, 2016 as the date of the opinion.

             In all other respects, the opinion remains unchanged .




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                NUV 1 8 2016
                                       Date